United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1162
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal of a March 30, 2011 Office of Workers’
Compensation Programs’ (OWCP) merit schedule award decision. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 18 percent impairment of his right leg, for
which he has received schedule awards.
FACTUAL HISTORY
On July 6, 2004 appellant, then a 56-year-old city letter carrier, filed an occupational
disease, alleging that he developed a degenerative process due to walking in the performance of
duty. On August 4, 2004 OWCP accepted his claim for metatarsophalangeal, a right foot
1

5 U.S.C. § 8101 et seq.

dislocation, bilateral abnormality of gait and difficulty in walking. By decision dated
November 16, 2005, it granted appellant a schedule award for nine percent impairment of the
right lower leg. In a July 24, 2007 decision, OWCP accepted osteoarthritis. On July 31, 2007 it
granted a schedule award for an additional nine percent impairment of appellant’s right lower
extremity due to this additional condition. By decision dated July 6, 2010, OWCP denied his
claim for an additional schedule award beyond the 18 percent permanent impairment already
granted.
Appellant requested authorization for an evaluation with Dr. Robert Abady, a podiatrist,
which OWCP authorized. In a report dated January 10, 2011, Dr. Abady noted appellant’s
request for a schedule award evaluation under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. (A.M.A., Guides).2 He stated
that appellant reported pain and stiffness in his right ankle, which appellant attributed to walking
in the performance of duty. Dr. Abady found a history of diabetes mellitus, arthritis and left
ankle fusion. He found that appellant had edema of the bilateral ankles with grossly intact
sensory evaluation in the feet bilaterally. Appellant exhibited decreased deep tendon reflexes
and contracted digits. Dr. Abady found crepitus during dorsiflexion and plantar flexion of the
right ankle and pain on range of motion. He reported pain on palpation of the right anterior talus
area and mild pain on palpation of the ligaments. Dr. Abady found that appellant had decreased
stride length and wide base of gait. He reviewed x-rays which demonstrated degenerative
changes to the anterior ankle with possible impingement and osteophytes on the anterior ankle.
Dr. Abady diagnosed ankle joint pain, ankle synovitis and ankle arthritis. He provided an
impairment rating based on loss of range of motion reporting dorsiflexion of zero degrees, a
seven percent impairment based on Table 17-11 of the A.M.A., Guides.3 Appellant
demonstrated 20 degrees of plantar flexion for seven percent impairment according to
Table 17-11. Dr. Abady further found that appellant had 5 degrees of eversion, two percent
impairment and 20 degrees of inversion also two percent impairment in accordance with Table
17-12 of the A.M.A., Guides.
Dr. Abady completed a permanent impairment worksheet on January 25, 2011 and found
that appellant had class 1 impairment due to ankle arthritis a three percent impairment of his
lower extremity in accordance with Table 16-2 of the A.M.A., Guides. He further found that
appellant had class 1 impairment due to arthritis of the talonavicular, eight percent impairment of
the lower extremity based on Table 16-2 of the A.M.A., Guides. Dr. Abady combined these
impairments to reach 11 percent impairment of the right lower extremity. He noted that
appellant had seven percent impairment of the ankle due to loss of range of motion. Dr. Abady
concluded that appellant had 18 percent impairment of the right lower extremity.

2

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); see also, Part 3 -- Medical, Schedule Awards,
Chapter 3.700, Exhibit 1 (January 2010).
3

Dr. Abady’s citations to the A.M.A., Guides for range of motion do not comport with the tables of the sixth
edition of the A.M.A., Guides, but appear to be citations to the fifth edition of the A.M.A., Guides. A.M.A., Guides,
(5th ed. 2001), 537, Tables 17-11, 17-12.

2

Appellant requested a schedule award on January 29, 2011. He requested reconsideration
on February 8, 2011. OWCP referred appellant’s medical evidence to the district medical
adviser on February 28, 2011. In a report dated February 28, 2011, the medical adviser found
that Dr. Abady had incorrectly combined the diagnosis-based estimate with the range of motion
method to reach his impairment rating. He stated that range of motion was a “stand alone”
method of calculation and could not be combined with the diagnosis-based estimate under the
sixth edition of the A.M.A., Guides. The district medical adviser further found in reaching the
diagnosis-based estimates that Dr. Abady failed to support his arthritis findings with an x-ray
measure of articular cartilage thickness. He also noted that the A.M.A., Guides recommends the
use of only one diagnosis per region. The district medical adviser concluded that there was no
basis for an increased schedule award as Dr. Abady found that appellant had 18 percent
impairment for which he had already received schedule awards.
By decision dated March 30, 2011, OWCP denied modification of its prior decisions
finding that the medical evidence did not establish that appellant had more than 18 percent
impairment of his right lower extremity for which he had received schedule awards.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.6
The protocol and formula of the sixth edition of the A.M.A., Guides requires that the
physician determine the class of diagnosis (CDX) and apply the appropriate grade modifiers for
Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS) and
apply the following formula (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) to reach the
appropriate grade within the class of diagnosis.7 The A.M.A., Guides provide that, only if no
other approach is available to rating, then the impairment should be calculated based on range of
motion.8 Ratings based on range of motion cannot be combined with other approaches.9
4

5 U.S.C. §§ 8101-8193, 8107.

5

20 C.F.R. § 10.404.

6

See supra note 2.

7

A.M.A., Guides 521.

8

Id. at 552.

9

Id. at 497.

3

ANALYSIS
OWCP accepted appellant’s occupational disease claim for right foot
metatarsophalangeal dislocation, bilateral abnormality of gait and difficulty in walking as well as
osteoarthritis. It granted schedule awards totaling 18 percent impairment of his right lower
extremity.
Appellant requested an additional schedule award and submitted a report from Dr. Abady
dated January 10, 2011, rating 18 percent impairment of his right lower extremity. Dr. Abady
found that appellant had two diagnoses, class 1 ankle arthritis, for a three percent impairment and
class 1 talonavicular arthritis, for an eight percent impairment.10 The A.M.A., Guides require
that the physician provide the cartilage interval to determine the class impairment. A mild
class 1 ankle arthritis rating has a three millimeter (mm) cartilage interval.11 Class 1 arthritis of
the talonavicular joint has a one mm cartilage interval.12 The A.M.A., Guides state that imaging
studies are used to grade arthritis and that cartilage interval or joint space is the best indicator of
disease stage and impairment for a person with arthritis of the lower extremity.13
As noted by the district medical adviser in a February 28, 2011 report, Dr. Abady did not
provide the specific cartilage intervals found on x-ray instead noting only that x-rays
demonstrated degenerative changes to the anterior ankle with possible impingement and
osteophytes on the anterior ankle. This statement does not comport with the findings necessary
for either a one mm cartilage interval in the talonavicular joint or “mild osteophytes with
impingement, full-thickness articular cartilage defect, cystic changes on one side of joint, focal
area of avascular necrosis or ununited osteochondral fracture” or a three mm cartilage interval
required by the A.M.A., Guides for a class 1 impairment of the talonavicular joint or ankle.14
Dr. Abady also included two diagnoses for the involved limb, ankle and talonavicular
joint arthritis, as noted by the district medical adviser. The A.M.A., Guides provide, “In most
cases, only 1 diagnosis in a region (i.e., [h]ip, knee and/or foot/ankle) will be appropriate.”15 The
A.M.A., Guides state that if appellant has two significant diagnoses the examiner should use the
diagnosis with the highest impairment rating in that region that is causally related for the
impairment calculation. Dr. Abady should not have combined the two diagnosis-based
estimates; rather, he should have selected the diagnosis which provided for the highest
impairment rating. In this case, appellant could have received, if substantiated by x-rays, eight
percent impairment for talonavicular joint arthritis only.

10

Id. at 506, Table 16-2.

11

Id.

12

Id.

13

Id. at 518.

14

Id. at 506, Table 16-2.

15

Id. at 497.

4

In the alternative, in accordance with the sixth edition of the A.M.A., Guides, Dr. Abady
could have based his impairment rating solely on appellant’s loss of range of motion. As noted
previously, loss of range of motion impairment ratings are not to be combined with other
impairment ratings. Dr. Abady provided the correct impairment ratings noting that appellant had
0 degrees of dorsiflexion and 20 degrees of plantar flexion, each resulting in a seven percent
impairment.16 He properly noted that 5 degrees of eversion and 20 degrees of inversion were
two percent impairment each.17 The A.M.A., Guides provide that range of motion should be
added within one joint and that two or more joints should be combined.18 Appellant’s range of
motion impairments of 14 percent of the ankle and 4 percent of the hindfoot result in the total
impairment rating of 18 percent.19
The district medical adviser reviewed Dr. Abady’s report and listed the errors and
deficiencies noted above. He stated that Dr. Abady did not provide the necessary findings on
x-rays, that he improperly listed two diagnoses to a scheduled member and that he improperly
combined range of motion with diagnosis-based estimate impairments. The medical adviser
found that appellant had no more than 18 percent impairment of his right lower extremity for
which he had already received schedule awards. It is well established that, when the attending
physician fails to provide an estimate of impairment conforming to the A.M.A., Guides, his or
her opinion is of diminished probative value in establishing the degree of permanent impairment
and OWCP may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the
findings of the attending physician.20 The Board finds that the findings and conclusions of the
district medical adviser constitute the weight of the medical evidence through the proper
application of the A.M.A., Guides and establish that appellant has no more than 18 percent
impairment of his right lower extremity for which he has received schedule awards.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 18 percent impairment of his right lower
extremity for which he has received schedule awards.

16

Id. at 549, Table 16-22.

17

Id. at 549, Table 16-20.

18

Id. at 548.

19

Id. at 604.

20

Linda Beale, 57 ECAB 429 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

